Simeall, C. J.,
delivered the opinion of the court.
In 1872, the Chancery Court sustained the claim of H. B. Meacham to $1,500, part of the price obtained by the commissioner at the judicial sale, in lieu of the homestead exemption. The creditors appealed. In June, 1874, this court sustained the right of Meacham, but remanded the cause, to have it ascertained whether the allowance of the $1,500 was in excess of the value of the homestead. Edmonson v. Meacham, 50 Miss. 34. Pending the appeal, and about five or six months before the final adjudication, Meacham, with his family, consisting of a wife and several small children, removed to Arkansas. After the cognizance of the Chancery Court was resumed, the complainants, appellees in this court, filed a supplemental bill, alleging that the removal of Meacham and family worked in law a forfeiture of his right to the money, which was still in the hands of the commissioner, and insisting that it should be paid over to them on their judgment. Meacham and his wife had died in August, 1874, in Arkansas, and their children, the heirs-at-law, all of whom, except one, R. G. Meacham, were minors, were made defendants. A demurrer to the bill was overruled; and, on final hearing, the relief sought by the complainants was granted. The contestation resolves itself into the inquiry, whether abandonment and removal from the homestead, and the consequences which attach to that act, are pertinent to this case, as made in the pleadings and proof. Meacham with his family had been actually ejected from the premises by the purchaser at the judicial sale, and was out of possession when he preferred his claim to the homestead or to its value. The fund was still in the hands of the commissioner, subject to the control of the court. The controversy in that branch of the litigation was as to Meacham’s right. Meacham was content, if his claim was allowed, to accept a commutation in money in lieu of the domicile and land. The creditors were willing, if the court established his right, that he should be compensated out of the sale-money, and acquiesced in the assumption that the entire fee of the estate had been offered to bidders, and that the price paid *750was its fair worth. The removal by Meacham. from his home was not in any proper sense an abandonment of his rights: he was turned out by the purchaser. Very quickly he brought his claim before the court, either for an assignment of his homestead exemption, or for its equivalent in value out of the sale-money. He was satisfied with the decree. The creditors appealed, not because the money was allowed instead of the homestead itself, but in order to controvert in this court his right to the one or the other. The displacement of Meacham and his family from the premises was the act or procurement of the creditors, the appellees. It was settled by the decree of the Chancellor and the judgment of this court that his absence from the premises and residence elsewhere, under such circumstances, did not impair or affect his right.
But it is said that his removal to Arkansas in 1874 wrought a forfeiture of the money. If we understand the argument of counsel for the appellees, it is that nothing had occurred up to that time to disparage his rights, but that the removal to Arkansas had ipso facto caused a forfeiture. For two years after the Chancellor had decreed in his favor he remained in the neighborhood; until, reduced to abject poverty, without money or credit, supported in part by the bounty of a brother-in-law, resident in Arkansas, at whose solicitation, in order the better to provide for the wants of himself and family, he moved to that State. It is highly probable from the testimony, that if the homestead exemption had been assigned to him, or its value had been promptly paid, he would have remained in this State.
There are one or more provisions of statute law important to be considered in this connection. Sect. 2143 Code 1871 allows the owner of exempt property, real and personal, to dispose of it, as any other property; and it shall not, by such disposition, become liable to the debts of such owner. This was an enlargement of the act of Feb. 16, 1867 (Acts 1866-67, p. 221), which permitted the sale of the homestead for reinvestment in another, and shielded the money from creditors for twelve months, with the same immunity which pertained to the homestead. The object of this legislation was to relax the rule laid down in Whitworth v. Lyons, 39 Miss. 467, that, if the insolvent debtor sold his homestead, it *751became liable in the possession of the vendee to antecedent judgments.
Looking through the form of the transaction to ascertain the sxxbstantive thing which was accomplished, was there not in reality a sale of the homestead to the purchaser under the decree ? Recurring to the first .appeal, Edmonson v. Meacham, ubi supra, it will be observed that the creditors unmasked Meacham’s fraud in paying for the land and placing the title in his wife and children, and resisted his pretension to a homestead, because he never was the owner- of the property. . This ground of objection was declared to be untenable, and part of the price, instead of land, was awarded to Meacham. The entire estate was exposed tp sale under the decree. There was no reservation on account of the homestead exemption. It seems to have been acquiesced in by all the parties to the litigation that the price bid was the value of the entire estate; and that, instead of a separation of the homestead and a resale, the sale should stand, and Meacham, if his claim was good, should be compensated in money. That result was satisfactory to Meacham, for .he was content with the decree, and did not appeal. If the appellees, in 1872, at the date of the decree, had paid to Meacham the value of his homestead, there cannot be a doubt that the entire interest in the property would have been in the purchaser under the decree, and the homestead right have been satisfied. He presented his demand in the alternative form, “ Give me the homestead, or give me the price.” Being content with the price, ¡the purchaser did not complain; nor could the creditors, for, with that .subtracted, the residue was the measure of their demands on the property. Meacham’s proportion of the price had never been paid over to him, because its amount had not been precisely determined before his death. His children and heirs, in this suit, insist that the value of the homestead, $1,500, retained from the creditors of their father, shall be paid over to them. It is agreed that it was worth that sum.
We do not think that abandonment or removal out of the State raise serious obstacles to the right of the heirs to the money. We regard the money in question, as the unpaid price of the family homestead. Whatever abandonment of the homestead has occurred was by reason of an eviction from *752it; and when the Chancery Court, with the consent of Meacham, fastened his right on the proceeds of the sale, abandonment and removal from the State were of no significance. The moment the understanding accepts the idea that the real transaction between Meacham and his creditors was that if he had a right, when the sale was made, to an exemption at all, he should be paid for it out of the sale-money, it is perceived that the result of the transaction was a disposal by Meacham of the homestead. If the proceedings in the suit, coupled with an actual receipt of the $1,500, would have concluded Meacham from the assertion of a homestead on the premises, then his rights and those of the family attach to the money, in lieu of it. But Meacham died in the summer of 1874, and his interests descended to his children. Although the exempt homestead had been converted into money, the right to that passed to those appointed to take it directly, and not through an administrator. It constituted no part of the decedent’s estate for administration. An administrator, if there had been one, could not have collected it, and could rightfully have had no concern with it. Though not, perhaps, precisely within the letter of § 2143 Code 1871, it is within its equity and policy. That policy was to free the exempt property from forfeiture to creditors who had judgments, if the debtor sold it. The words used in the statute are very broad ; technical terms seem to have been discarded. The expression is “ he disposed of,” which includes any of the modes by which the title may be transmitted from one person to another. If the effect of what occurred was to devolve the title, which was in the exemptionist, on the purchaser, there has been accomplished a disposition by the debtor, not by a direct conveyance, but by an indirect mode. No principle of law demands, six years after the Chancellor decreed the money to Meacham, which decree was approved by this court, except as to amount, that the creditors shall be permitted to withhold the value of the homestead from the heirs, because Meacham and Wife removed to another State.

Decree reversed and cause remanded.

Chalmers, J., having been of counsel, took no part in this decision.